[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Evans v. McGrath, Slip Opinion No. 2017-Ohio-8707.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8707
   THE STATE EX REL. EVANS, APPELLANT, v. MCGRATH, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Evans v. McGrath, Slip Opinion No.
                                     2017-Ohio-8707.]
Mandamus and prohibition—Relator has adequate remedy in ordinary course of
        law—Court of appeals’ dismissal of petition affirmed.
   (No. 2016-1755—Submitted May 16, 2017—Decided November 29, 2017.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 16AP-458, 2016-Ohio-7875.
                                    ________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Tenth District Court of Appeals
dismissing the petition of appellant, William H. Evans Jr., for writs of mandamus
and prohibition.
        {¶ 2} In 2015, Evans filed a complaint against the Ohio Department of
Rehabilitation and Correction (“DRC”) in the Court of Claims, alleging that DRC
                              SUPREME COURT OF OHIO




was negligent in providing medical care and treatment to him at Ross Correctional
Institution. Appellee, Court of Claims Judge Patrick M. McGrath, presided over
Evans’s case in that court.
        {¶ 3} While his medical-malpractice case was pending, Evans filed a
petition in the Tenth District for (1) a writ of mandamus to compel Judge McGrath
to allow Evans to proceed with his lawsuit based on Evans’s alleged absolute right
to pursue a civil action and (2) a writ of prohibition to prevent Judge McGrath from
dismissing the lawsuit.
        {¶ 4} Evans’s petition was referred to a magistrate, who recommended
dismissal because Evans failed to file the certified cashier’s statement required
under R.C. 2969.25(C)(1).        The court of appeals adopted the magistrate’s
recommendation to dismiss but stated different reasons for the dismissal. The court
held that Evans did not have a clear legal right in mandamus to compel Judge
McGrath to “disregard or ignore a statutory requirement placed upon plaintiffs in
medical claims by the Ohio legislature.” 2016-Ohio-7875, ¶ 5. The court also held
that Evans failed to state a claim in prohibition in that his petition improperly sought
to bar Judge McGrath, who had jurisdiction over the medical-malpractice case,
from dismissing Evans’s lawsuit. Id. at ¶ 3.
        {¶ 5} On October 25, 2016, Judge McGrath entered judgment in favor of
DRC and dismissed Evans’s case under Civ.R. 41(B)(2) for Evans’s failure to
present evidence to support his medical-malpractice claim. Evans v. Dept. of
Rehab. & Corr., Ct. of Cl. No. 2015-00663. Evans’s appeal from Judge McGrath’s
judgment dismissing his medical-malpractice suit is currently pending, as case No.
16AP-767, in the Tenth District.
        {¶ 6} We affirm the court of appeals’ judgment. To be entitled to a writ of
mandamus, Evans must establish, by clear and convincing evidence, a clear legal
right to the requested relief, a clear legal duty on the part of Judge McGrath to
provide it, and the lack of an adequate remedy in the ordinary course of the law.




                                           2
                                  January Term, 2017




State ex rel. Tucker v. Matia, 147 Ohio St.3d 418, 2016-Ohio-7450, 66 N.E.3d 730,
¶ 2. For a writ of prohibition to issue, Evans must show that Judge McGrath has
exercised judicial power, that the exercise of that power was unauthorized by law,
and that denying the writ would result in injury for which no other adequate remedy
exists in the ordinary course of the law. State ex rel. Bell v. Pfeiffer, 131 Ohio St.3d
114, 2012-Ohio-54, 961 N.E.2d 181, ¶ 18.
        {¶ 7} The issues raised by Evans in his mandamus and prohibition petition
in this case can be raised in his appeal to the Tenth District from Judge McGrath’s
dismissal of his medical-malpractice suit. R.C. 2743.20. Evans is not entitled to a
writ of mandamus or prohibition, because “[a]n appeal is generally considered an
adequate remedy in the ordinary course of law sufficient to preclude a writ.” Shoop
v. State, 144 Ohio St.3d 374, 2015-Ohio-2068, 43 N.E.3d 432, ¶ 8, citing State ex
rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141, 228 N.E.2d 631 (1967),
paragraph three of the syllabus.
        {¶ 8} We also deny Evans’s motions to stay the proceedings in his appeal
to the Tenth District from Judge McGrath’s dismissal of his medical-malpractice
case.
                                                                   Judgment affirmed.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                _________________
        William H. Evans Jr., pro se.
        Michael DeWine, Attorney General, and Bridget C. Coontz, Assistant
Attorney General, for appellee.
                                _________________




                                           3